Citation Nr: 0903716	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE


Entitlement to an evaluation in excess of 10 percent for 
residuals back injury with minimal degenerative arthritis of 
the thoracolumbar spine (back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1968 until June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that implemented a March 2007 Board 
decision granting service connection for back disability and 
assigned a 10 percent evaluation, effective February 27, 
2004.  

In September 2008, the veteran testified at a hearing held at 
the local VA office before the undersigned Acting Veterans 
Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the September 2008 Board hearing, the veteran testified 
that his back disability had worsened.  In support, he 
reported that the disability was manifested by periods of 
incapacitation, which affected his employment, as well as the 
onset of neurological symptoms in his left lower extremity.  
As such, he argues that his back disability should be rated 
higher than the currently evaluated 10 percent.

Because the veteran has testified that his back disability 
has increased in severity since the most recent VA 
examination, which was conducted in August 2007, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his back 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.	 After associating all outstanding 
records with the claims folder, the 
RO/AMC should schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to the 
veteran's back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the 
veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the veteran has bowel 
or bladder problems related to his low 
back disability.

The examiner must also indicate the 
impact the veteran's low back disability 
has on his ability to secure or follow a 
substantially gainful occupation.

All findings and conclusions should be 
set forth in a legible report. 

2.	Then, the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

